Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement is entered into this 2nd day of August,
2006, by and between Dominion Homes, Inc. (hereinafter called the “Company”) and
David S. Borror (hereinafter called the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement, effective July 1, 2004 (the “Agreement”).

WHEREAS, in light of current business conditions affecting the Company,
Executive has offered to take a temporary reduction in annual base salary
effective August 1, 2006 through December 31, 2006, and the Company has accepted
this offer.

WHEREAS, the Company and Executive desire to amend the Agreement to reflect this
change, as set forth herein.

NOW, THEREFORE, and in consideration of the mutual covenants herein contained,
the adequacy of which is agreed to by the parties, the Company and the Executive
hereby mutually agree as follows:

1. The first sentence of Paragraph 3, Compensation, of the Agreement, shall be
deleted in its entirety and replaced with the following:

“For such services, Executive shall receive an annual base salary of Two Hundred
Fifty Thousand Dollars ($250,000), which may be increased, but not decreased
without the Executive’s written consent, by the Committee during the term of
this Agreement; provided, however, that effective from August 1, 2006 to
December 31, 2006, and subject to further extension at the Executive’s
discretion, Executive shall receive an annual base salary of One Hundred Twenty
Five Thousand Dollars ($125,000).

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment to
Employment Agreement as of the date set forth above.

 

EXECUTIVE     DOMINION HOMES, INC.

/s/ David S. Borror

   

/s/ Christine A. Murry

David S. Borror     Christine A. Murry,     Vice President, Corporate Counsel
and Secretary